Citation Nr: 1432601	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-13 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a disability of the right side of the body manifested by aches, numbness, cramps, tingling and hiding itches.

2.  Entitlement to service connection for insomnia.  

3.  Entitlement to service connection for residuals of loss of consciousness or traumatic brain injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from August 1972 to August 1975. 

This matter arises to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in
Albuquerque, New Mexico, which denied claims for service connection for "right side of body condition (claimed as aches, numbness, cramps, tingling, hiding itches)," "insomnia (claimed as empty feeling, spaced-out crazy feeling)," and loss of consciousness.  The Board has recharacterized the issues as stated on the cover page of this decision. 

In his appeal (VA Form 9), received in April 2009, the Veteran indicated that he desired a hearing before a Traveling Veterans Law Judge.  However, in a statement received by the RO in August 2009, the Veteran stated that he wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.702(e) (2013).  Accordingly, the Board will proceed without further delay.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a disability of the right side of the body (manifested by aches, numbness, cramps, tingling and hiding itches), insomnia, or residuals of loss of consciousness or traumatic brain injury, that are related to his service. 

CONCLUSION OF LAW

A disability of the right side of the body (manifested by aches, numbness, cramps, tingling and hiding itches), insomnia, and residuals of loss of consciousness or traumatic brain injury, are not related to service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has a disability of the right side of the body manifested by aches, numbness, cramps, tingling and hiding itches, insomnia, and residuals of loss of consciousness or traumatic brain injury, due to his service.  He argues that he has the claimed disabilities as the result of one or more head traumas, with a loss of consciousness, related to parachuting.  

During his hearing, held in October 2009, the Veteran testified that during a parachute jump in 1973 he woke up in the hospital.  He also testified about another incident in which he fell about 200 feet during jump school training and hit the ground very hard (he did not testify that he lost consciousness in this incident), and that he did not receive treatment because the "black caps" (presumably, training instructors) were yelling at them to continue training.  

In this regard, in written statements, dated in March 2007 and May 2008, the Veteran stated that he had head trauma with a loss of consciousness in July 1973.  See also April 2011 VA joints examination report.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

As an initial matter, the Board notes that service connection is currently in effect for disabilities that include headaches, right foot plantar fasciitis, and degenerative arthritis of the right knee.  Therefore, the term "residuals of a loss of consciousness or traumatic brain injury" is not intended to include headaches, and the term "a disability of the right side of the body" is not intended to include right foot plantar fasciitis, or degenerative arthritis of the right knee.  See 38 C.F.R. § 4.14 (2013).  

In addition, although medical evidence has been associated with the claims file subsequent to the issuance of the May 2013 supplemental statement of the case, a waiver of review of this evidence by the agency of original jurisdiction has been received.  See appellant's representative's brief, dated in March 2014.  Accordingly, a remand for another supplemental statement of the case is not warranted.  38 C.F.R. § 20.1304 (2013).  




A.  Disability, Right Side of Body and Insomnia

The Veteran asserts that he has a disability of the right side of his body manifested by claimed as aches, numbness, cramps, tingling, and hiding itches, and that he has insomnia, which he has indicated includes an empty feeling, or a spaced-out crazy feeling, due to his service.  See Veteran's claim, dated in March 2007 (VA Form 21-526).  

The Veteran's service treatment records do not show any relevant treatment.  A separation examination report, dated in July 1975, does not note any relevant symptoms or conditions.  The Veteran stated that he was in "good health", providing factual evidence against his own claim at this time.  

As for the post-service medical evidence, it includes reports associated with the Veteran's service in the National Guard.  Specifically, it includes an entrance examination report, dated in April 1977, which shows that his head, upper and lower extremities, feet, spine, skin, and neurological system, were clinically evaluated as normal.  The report notes "nothing new medically since discharge in 1975."  

In an associated "report of medical history," the Veteran denied a history of head injury, frequent or severe headache, dizziness or fainting spells, leg cramps, loss of memory or amnesia, periods of unconsciousness, and frequent trouble sleeping.  He stated, "I'm in good health," and indicated that he was not taking any medications.  

Again, the Veteran provides more factual evidence against his own claim.

The other post-service medical evidence consists of VA and non-VA reports, dated between 1993 and 2014.  

The term "disability" as used in chapter 11, and specifically in §§ 1110 and 1131, should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.  See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board finds that the claims must be denied.  The Veteran's service treatment records do not show treatment for symptoms of any of the claimed symptoms, nor do they contain a finding or diagnosis of a trauma or disease process manifested by any of the claimed symptoms.  Similarly, none of the post-service medical evidence shows that the Veteran has been found to have a disability manifested by the claimed symptoms, to include insomnia.  

In this regard, to the extent that the Veteran has claimed he has disability of the right side of his body manifested by itching, a private treatment report, dated in May 1994, contains a finding of dermatitis.  However, there is nothing to indicate that it is related to disability of the right side of the body, or any incident during service.  As no disability has been shown, service connection cannot be granted as a matter of law.  38 C.F.R. § 3.380; Gilpin; Brammer; Rabideau.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

B.  Disability, Residuals of Loss of Consciousness or Traumatic Brain Injury

The Veteran's service treatment records show that in July 1973, he was treated for about three days after sustaining a head injury, and that he had been "unconscious briefly."  On examination, he was noted to be oriented times three (i.e., to person, place and time), and alert.  He complained of a headache.  A skull X-ray was negative.  He was released to duty.  An eye examination report, dated in December 1973, notes complaints of headaches in the morning, and after reading.  The Veteran's separation examination report, dated in July 1975, does not note any relevant symptoms or conditions.  The Veteran stated that he was in "good health."  

As for the post-service medical evidence, it includes reports associated with the Veteran's service in the National Guard.  Specifically, it includes an entrance examination report, dated in April 1977, which shows that his head and neurological system were clinically evaluated as normal.  The report notes "nothing new medically since discharge in 1975."  In an associated "report of medical history," the Veteran denied a history of head injury, frequent or severe headache, dizziness or fainting spells, loss of memory or amnesia, periods of unconsciousness, or frequent trouble sleeping.  He stated, "I'm in good health," and indicated that he was not taking any medications.  

The other post-service medical evidence consists of VA and non-VA reports, dated between 1993 and 2014.  

With regard to the VA reports, this evidence includes a VA progress note, dated in February 2005, which shows that the Veteran reported that he worked in administrative finance and accounting for a Federal agency.  Reports, dated in April and November of 2009, show that he reported that he was building a house.  

A VA examination report, dated in June 2012, by Dr. T.J.T., shows that he indicated that he had reviewed the Veteran's claims file.  He noted that the Veteran's history include "Memory difficulties and poor entry skills for computer led to early retirement."  He stated that no formal diagnosis of TBI had been made, and that he had requested an evaluation for this.  He concluded that the Veteran had headaches and memory loss due to a traumatic brain injury (TBI).  He further concluded that it was at least as likely as not that the Veteran's memory loss was due to a head injury during parachute jumps.  He explained that there was a "classical history of memory loss, loss of executive function, orientation loss following head injury that is well-documented," and that his symptoms were "compatible with TBI if that diagnosis is made."

In an addendum by Dr. T.J.T., dated in November 2012, he stated:

I was asked to do a conditional TBI examination recognizing that a final diagnosis required Dr. L[redacted]'s opinion that was to follow mine because of scheduling problems.  My diagnosis was headaches and memory loss however I did not nor could I make a diagnosis of TBI as specialist's opinions are required for that diagnosis.  Dr. L did not find TBI.  The diagnosis of headaches and memory loss are my independent diagnoses and do not constitute TBI.

In an addendum, dated in January 2013, Dr. T.J.T. stated:

My diagnosis of post traumatic headache and post traumatic memory loss are unchanged.  The exam came to me before a diagnosis of TBI was ruled in or out.  After I saw the veteran an expert opinion ruled out TBI.  However the veteran still has post traumatic headaches and post traumatic memory loss most likely (greater than 50%) due to the event of July 20 1973 when he was unconscious after striking his head.

A VA traumatic brain injury disability benefits questionnaire (DBQ), dated in August 2012, completed by a psychologist (Dr. S.S.L.), shows that the Veteran reported two episodes of falling, in 1973 and 1980, both of which resulted in a loss of consciousness, the shorter episode (in 1973) which lasted for a few minutes and for which he was not treated, and the longer episode (in 1980) which lasted a couple of hours and for which he was hospitalized for one day.  The Veteran complained of a number of symptoms, to include severe forgetfulness, and difficulty falling or staying asleep, and moderate numbness or tingling.  The report indicates that a diagnosis of TBI "would be consistent" with a diagnosis of mild TBI, but that the Veteran's claims file was not available, so it was unknown if this diagnosis was confirmed or unconfirmed by the records.  

In an addendums by Dr. S.S.L., dated in August and September of 2012, and January 2013, she stated that the Veteran's claims file had been reviewed, and that there was no change to her conclusion that the Veteran did not have a TBI.  

A VA neuropsychology consultation report, dated in April 2013, was completed by a neuropsychologist (J.R.S, Ph.D.).  It shows that the Veteran was afforded testing, and that there was no Axis I-IV diagnosis.  Dr. J.R.S. noted that the Veteran had sustained a head injury during a parachute jump that resulted in a loss of consciousness.  The Veteran was noted to have retired in 2009 from a Federal accounting job in part because he noticed that he was making mistakes during data entry, but he was also qualified by years for retirement.  He reported that he did not get any bad performance reviews, and stated, "My work was super."  He worked on projects such as coordinating reimbursement with regard to property entitlements.  He said that other employees were noticing an increase in mistakes, but it was never raised to a supervisory level.  He said he chose to retire, but then he could not find work, and that he desired more income although he received retirement payments.  The onset was noted to be in 2009, with some worsening.  

Dr. J.R.S. concluded the following: the TBI was very mild in nature and that it was an unlikely cause of his complaints.  The Veteran retired because he was eligible by years of service and not because of performance problems.  He had no clear performance problems after his inservice TBI.  In addition, the Veteran probably has lower than average baseline functioning, and his current scores probably do not represent a decline from baseline.  The diagnosis was "no evidence for TBI-related impairment."  

An opinion by Dr. R.J.M., dated in April 2013, shows that he stated that he had provided a copy of the service treatment record noting a loss of consciousness to the neuropsychologist who had examined the Veteran, whose thoughts were:

The simple answer to this is that the head injury would've been classified as mild.  In such cases, as I'm sure you already know, full recovery happens.  When
people complain of these lingering effects, it is explained by other factors, generally psychiatric, secondary gain, etc.  Considering the fact that he remained in the military for several years after the only documented TBI clearly shows that he remained functional.  The military isn't going to keep someone in who loses function, has cognitive problems, especially during peace time.

Dr. R.J.M. concluded:

Based on the logic used by the neuropsychologist and the lack of clinical notes supporting chronic cognitive dysfunction, it is less likely than not (smaller than 50  percent likelihood), that the Veteran has cognitive dysfunction related to his head injury.  Certainly if his PCM (primary care manager) refers him for neuropsych[iatric] testing and there is evidence that my opinion is in error, I am very open to re-evaluation.

The Board finds, following numerous examinations, that this April 2013 report, beyond all others, is entitled to great probative weight.  It is detailed, explains, in detail, it's rational, and is fully supported by the evidence of record (including, at some points, the Veteran's own prior statements, as cited above).

The Board finds that the claim must be denied.  The Veteran's service treatment records show one episode of head trauma in July 1973, resulting in a brief loss of consciousness.  There was no subsequent treatment for a head injury during his remaining period of service, a period of about two years.  The Veteran's July 1975 separation examination report does not note any relevant symptoms or conditions, and the Veteran stated that he was in "good health."  There is no relevant medical evidence dated between separation from service and April 1977, a period of over 31/2 years, at which time an entrance examination report for the National Guard shows that his head and neurological system were clinically evaluated as normal.  The report notes "nothing new medically since discharge in 1975."  In an associated "report of medical history," the Veteran denied a history of head injury, frequent or severe headache, dizziness or fainting spells, loss of memory or amnesia, and periods of unconsciousness.  He stated, "I'm in good health," and indicated that he was not taking any medications.  The Veteran retired in 2009 from a Federal accounting job because he was eligible by years of service and not because of performance problems.  He reported that he did not get any bad performance reviews, and stated, "My work was super."  The next relevant medical evidence is dated in 2012, about 37 years after separation from service.  The claims file contains the opinions of three health care professionals, a psychologist, a neuropsychologist, and a physician, (Drs. S.S.L., J.R.S., and R.J.M.) that all weigh, to one degree or another, against the claim.  These opinions are considered highly probative evidence against the claim, as they are accompanied by sufficient explanations.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The evidence that supports this claim is clearly outweighed by these medical opinions. 

In reaching this decision, the Board has considered the opinion of Dr. T.J.T., who concluded that the Veteran has memory loss due to his service.  However, the service treatment reports do not contain any evidence of memory loss, or "loss of executive function," the Veteran retired from a job in finance and accounting in 2009, about 34 years after service, following service there is no relevant medical evidence dated prior to 2012, and Dr. T.J.T. does not explain the basis for his statement that the Veteran had a "classical history of memory loss, loss of executive function, orientation loss following head injury that is well-documented."  In addition, some of the Veteran's own prior statements do not support this finding.    

Furthermore, he conceded, "I did not nor could I make a diagnosis of TBI as specialist's opinions are required for that diagnosis," and that residuals of a TBI were not found.  To the extent that he stated that his diagnosis of post traumatic memory loss was "unchanged," his explanation warrants little probative value, as it provides no rationale for his refusal to change his opinion in light of the finding that the Veteran did not have a TBI.  It is therefore insufficiently probative to warrant a grant of the claim.  Id.
C.  Conclusion

With regard to the appellant's own contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The issues on appeal are based on the contentions that the Veteran has a disability on the right side of his body, insomnia, and residuals of a loss of consciousness or a TBI, that are related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.  Given the foregoing, the Board finds that the service records, and the medical evidence, outweigh the appellant's contentions to the effect that he has a disability on the right side of his body, insomnia, and residuals of a loss of consciousness or a TBI, due to his service. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in May 2007 and June 2012, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and non-service records relevant to the issues on appeal have been obtained and are associated with the appellant's claims files.  In this regard, in January 2013, the RO issued a memorandum in which it determined that any records from the VA Medical Center in Albuquerque, New Mexico, were unavailable.  The RO concluded that all attempts to obtain additional service treatment reports had been correctly followed, that all efforts to obtain the information have been exhausted, and that further attempts will be futile.  That same month, the RO notified the Veteran and his representative that these reports were unavailable.  See 38 C.F.R. § 3.159(e) (2013).  With regard to the claim for residuals of a loss of consciousness or a TBI, the Veteran has been afforded examinations and etiological opinions have been obtained.  With regard to the claims for a disability of the right-side of the body, and insomnia, the Veteran has not been afforded examinations, and etiological opinions have not been obtained.  However, as the Board has determined that the claimed disabilities are not shown, examinations and etiological opinions need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

In October 2009, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Decision Review Officer (DRO) at the RO. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the October 2009 hearing, the DRO identified the issues on appeal. Also, information was solicited regarding the etiology of his disabilities.  The testimony did not reflect that there were any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).




ORDER

Service connection for a disability of the right side of the body (manifested by aches, numbness, cramps, tingling and hiding itches), insomnia, and residuals of loss of consciousness or traumatic brain injury, is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


